938 A.2d 915 (2007)
193 N.J. 295
In the Matter of Scott L. WILLIAMS, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
November 28, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-077, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that SCOTT L. WILLIAMS of WALLINGFORD, PENNSYLVANIA, who was admitted to the bar of this State in 1994, should be censured for violating RPC 8.1(b) and Rule 1:20-3(g)(4)(failure to cooperate with disciplinary authorities);
And respondent having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that SCOTT L. WILLIAMS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.